Title: From John Adams to Thomas Jefferson, 4 April 1794
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Philadelphia April 4. 1794

The inclosed Volume was lately sent in to me by a Servant—I have Since heard that the Author of it is in New York. The Book exhibits a curious Picture of the Government of Berne and is well worth reading.
I congratulate you on the charming opening of the Spring and heartily wish I was enjoying of it as you are upon a Plantation, out of the hearing of the Din of Politicks and the Rumours of War. This felicity will not fall to my Share I fear, before June.
I am sir / with great Regard your humble /  Servant

John Adams.